the evening prior to the incident. We conclude that the evidence
                supporting this conviction, when viewed in the light most favorable to the
                prosecution, is sufficient to establish guilt beyond a reasonable doubt as
                determined by a rational trier of fact.   See NRS 200.366(1); Jackson v.
                Virginia, 443 U.S. 307, 319 (1979); McNair v. State, 108 Nev. 53, 56, 825
                P.2d 571, 573 (1992).
                              Appellant also claims that his verdicts of guilty as to the
                sexual assault charge and not guilty as to the burglary charge are
                inconsistent and are not rationally reconcilable, and therefore they cannot
                stand. We have held that inconsistent verdicts are permitted when
                supported by sufficient evidence. See Greene v. State, 113 Nev. 157, 173-
                74, 931 P.2d 54, 64 (1997), receded from on other grounds by Byford v.
                State, 116 Nev. 215, 235, 994 P.2d 700, 713 (2000). As we have resolved
                appellant's sufficiency challenge against him, we conclude his claim of
                inconsistent verdicts is without merit. Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.


                                                                  ,J.
                                         Hardesty



                Parraguirre


                cc: Hon. Scott N. Freeman, District Judge
                     Scott W. Edwards
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A